                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------- X
FAZE CLAN INC.,

                           Plaintiff,
         -v-                                                          Case No. 1: l 9-cv-07200 (JSR)

Turner Tenney p/k/a "TFUE"                                             PROTECTIVE ORDER

                            Defendant.
 ---------------------------------------------------------------- X
JED S. RAKOFF, U.S.D.J.

         The parties having agreed to the following terms of confidentiality, and the Court having     --~
found that good cause exists for issuance of an appropriately-tailored confidentiality order

governing the pre-trial phase of this action, it is therefore hereby

        ORDERED that any person subject to this Order -- including without limitation the

parties to this action, their representatives, agents, experts and consultants, all third parties

providing discovery in this action, and all other interested persons with actual or constructive

notice of this Order -- shall adhere to the following terms, upon pain of coptempt:

         I.       Any person subject to this Order who receives from any ot}J.er person any

"Discovery Material" (i.e., information of any kind provided in the course of discovery in this

action) that is designated as "Confidential" pursuant to the terms of this O~der shall not disclose

such Confidential Discovery Material to anyone else except as expressly permitted hereunder.

         2.       The person producing any given Discovery Material may designate as

Confidential only such portion of such material as consists of:

                  (a) previously nondisclosed financial information (including without limitation

         profitability reports or estimates, percentage fees, design fees, royalty rates, minimum

         guarantee payments, sales reports and sale margins);




US_Active\113756370\V-1
                 (b) previously nondisclosed material relating to ownership or control of any non-

        public company;

                 (c) previously nondisclosed business plans, product development information, or

        marketing plans;

                 (d) any information of a personal or intimate nature regarding any individual; or

                 (e) any other category of information hereinafter given co~fidential status by the

        Court.

        3.       With respect to the Confidential portion of any Discovery Material other than

deposition transcripts and exhibits, the producing person or that person's counsel may designate

such portion as "Confidential" by stamping or otherwise clearly marking as "Confidential" the

protected portion in a manner that will not interfere with legibility or audibility, and by also

producing for future public use another copy of said Discovery Material with the confidential

information redacted. With respect to deposition transcripts and exhibits, a producing person or

that person's counsel may indicate on the record that a question calls for Confidential

information, in which case the transcript of the designated testimony shall be bound in a separate

volume and marked "Confidential Information Governed by Protective Order" by the reporter.

        4.       If at any time prior to the trial of this action, a producing person realizes that some

portion[s] of Discovery Material that that person previously produced without limitation should

be designated as Confidential, he may so designate by so apprising all parties in writing, and

such designated portion[s] of the Discovery Material will thereafter be treated as Confidential

under the terms of this Order.




US_Active\113756370\V-1
        5.        No person subject to this Order other than the producing person shall disclose any

of the Discovery Material designated by the producing person as Confide,ntial to any other person

whomsoever, except to:

                  (a) the parties to this action;

                  (b) counsel retained specifically for this action, including any paralegal, clerical
                                                                               '
        and other assistant employed by such counsel and assigned to this matter;

                  (c) as to any document, its author, its addressee, and any other person indicated on

        the face of the document as having received a copy;

                  (d) any witness who counsel for a party in good faith believes may be called to

        testify at trial or deposition in this action, provided such person has first executed a

        Non-Disclosure Agreement in the form annexed as an Exhibit hereto;

                  (e) any person retained by a party to serve as an expert witness or otherwise

        provide specialized advice to counsel in connection with this action, provided such

        person has first executed a Non-Disclosure Agreement in the form :annexed as an Exhibit

        hereto;

                  (f) stenographers engaged to transcribe depositions conduct~d in this action; and

                  (g) the Court and its support personnel.

        6.        Prior to any disclosure of any Confidential Discovery Matei;ial to any person

referred to in subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a

copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as

an Exhibit hereto stating that that person has read this Order and agrees to be bound by its terms.

Said counsel shall retain each signed Non-Disclosure Agreement, hold it in' escrow, and produce




US_Active\113756370\V-1
it to opposing counsel either prior to such person being permitted to testify (at deposition or trial)

or at the conclusion of the case, whichever comes first.

         7.       All Confidential Discovery Material filed with the Court, and all portions of

pleadings, motions or other papers filed with the Court that disclose such Confidential Discovery

Material, shall be filed under seal with the Clerk of the Court and kept under seal until further

order of the Court. The parties will use their best efforts to minimize sucH sealing. In any event,

any party filing a motion or any other papers with the Court under seal sh~ll also publicly file a

redacted copy of the same, via the Court's Electronic Case Filing system,' that redacts only the
                                                                              '
Confidential Discovery Material itself, and not text that in no material way reveals the

Confidential Discovery Material.

         8.       Any party who either objects to any designation of confidentiality, or who, by

contrast, requests still further limits on disclosure (such as "attorneys' eyes only" in

extraordinary circumstances), may at any time prior to the trial of this action serve upon counsel

for the designating person a written notice stating with particularity the grounds of the objection

or request. If agreement cannot be reached promptly, counsel for all affected persons will

convene a joint telephone call with the Court to obtain a ruling.

         9.       All persons are hereby placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introdu~ed in evidence at trial,

even if such material has previously been sealed or designated as Confidential. The Court also

retains unfettered discretion whether or not to afford confidential treatme~t to any Confidential

Document or information contained in any Confidential Document submitted to the Court in




US_Active\ 113756370\V-1
connection with any motion, application, or proceeding that may result in an order and/or

decision by the Court.

        10.      Each person who has access to Discovery Material that has been designated as

Confidential shall take all due precautions to prevent the unauthorized or.inadvertent disclosure

of such material.

        11.      If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege or attorney work product protection ("Inadvertently

Disclosed Information"), such disclosure shall not constitute or be deemed a waiver or forfeiture

of any claim of privilege or work product protection with respect to the Inadvertently Disclosed

Information and its subject matter.

        12.      If a disclosing party makes a claim of inadvertent disclosure, the receiving party

shall, within five business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

        13.      Within five business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log

with respect to the Inadvertently Disclosed Information.

        14.      The receiving party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under ~eal, and shall not assert

as a ground for entering such an Order the fact or circumstances of the inadvertent production.




US_Active\113756370\V-1
         15.      The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

         16.     This Protective Order shall survive the termination of the li~igation. Within 30

days of the final disposition of this action, all Discovery Material designated as "Confidential,"

and all copies thereof, shall be promptly returned to the producing person, or, upon permission of

the producing person, destroyed.

         17.     This Court shall retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose ~anctions for any

contempt thereof.

         SO STIPULATED AND AGREED.




         Dated: DeCetn~( J.l         ~o\q_                        · e<l: Uec~-"'c,I' b' ~b \,
           Ca.rJe) .a,      Pl~,-(\-\~                           ~~~\           '-h>r :U,e ~'"\J. ~+-
         SO ORDERED.



                                                        JED S. RAKOFF, U.S.D.J.




Dated:     /   fa-?f 0


US_Actlve\113756370\V-1
                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
FAZE CLAN INC.,

                          Plaintiff,
        -v-                                                          Case No. 1: 19-cv-07200 (JSR)

Turner Tenney p/k/a "TFUE"                                            Non-Disclosure Agreement

                          Defendants.
----------------------------------------------------------------X
        I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ , acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will n?t disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will return all discovery information to the party or attorney

from whom I received it. By acknowledging these obligations under the Protective Order, I

understand that I am submitting myself to the jurisdiction of the United States District Court for

the Southern District of New York for the purpose of any issue or dispute arising hereunder and

that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.



Dated: _ _ _ _ _ _ _ _ _ __




US_Active\113756370\V-1
